Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 13, 2001, convicting him of murder in the second degree, attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the count of depraved indifference murder {see Penal Law § 125.25 [2]) should not have been submitted to the jury is unpreserved for appellate review {see CPL 470.05 [2]; People v Bynum, 70 NY2d 858 [1987]) and we decline to reach it in the exercise of our interest of justice jurisdiction. Altman, J.P., Smith, Friedmann and Crane, JJ., concur.